 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DUWAYNE JACKSON,                                    Case No.: 3:17-cv-00882-CAB-BLM
     CDCR #J-41016,
12
                                        Plaintiff,       ORDER APPOINTING PRO BONO
13                                                       COUNSEL PURSUANT
                         vs.                             TO 28 U.S.C. § 1915(e)(1)
14
                                                         AND S.D. Cal. Gen. Order 596
15
     L. ROMERO, Correctional Officer;
16   G. VALDOVINOS, Correctional Officer,
17   et al.,
18                                  Defendants.
19
20         Plaintiff Duwayne Jackson, a prisoner currently incarcerated at Kern Valley State
21   Prison in Delano, California, is proceeding pro se and has been granted leave to proceed
22   in forma pauperis in this civil action filed pursuant to 42 U.S.C. § 1983. See ECF No. 14.
23   I.    Procedural History
24         Plaintiff initiated this case on May 2, 2017, by filing a complaint against four
25   Richard J. Donovan Correctional Facility (“RJD”) officials and alleging violations of his
26   Eighth and Fourteenth Amendment rights while he was incarcerated at RJD in 2016 and
27   2017. See Compl., ECF No. 1. He amended his pleading twice, and on November 9,
28   2018, the Court dismissed all claims except those alleged in his Second Amended
                                                     1
                                                                             3:17-cv-00882-CAB-BLM
 1   Complaint (“SAC”) against Defendants Navarro, Romero, and Valdovinos. See ECF Nos.
 2   37, 84. On July 22, 2019, the Court granted summary judgment on behalf of Defendant
 3   Navarro, and granted in part and denied in part summary judgment on behalf of
 4   Defendants Romero and Valdovinos. See ECF No. 135. But Plaintiff’s excessive force
 5   and retaliation claims against RJD Correctional Officers L. Romero and G. Valdovinos as
 6   alleged in his SAC require a trial on the merits. See id. at 43.
 7         On July 30, 2019, the Court issued an Order setting pretrial dates in this matter,
 8   and on its own motion, elected to exercise its discretion to reconsider Plaintiff’s earlier
 9   request for appointment of counsel pursuant to 28 U.S.C. § 1915(e)(1) in light of his
10   anticipated need to present evidence and testimony at trial. See ECF No. 137. The Court
11   cautioned Plaintiff that while there is no right to counsel in a civil case, and no guarantee
12   that pro bono counsel would be located, it would refer his case to the Court’s Pro Bono
13   Panel. Id. at 4-5 (citing Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009)). This
14   Court’s “Plan for the Representation of Pro Se Litigants in Civil Cases” provides for a
15   pro bono counsel referral “as a matter of course for purposes of trial in each prisoner civil
16   rights case where summary judgment has been denied.” S.D. Cal. Gen. Order 596.
17   The Court has found that the ends of justice would be served by the appointment of pro
18   bono counsel under the circumstances, and has since located volunteer pro bono counsel
19   who has graciously agreed to represent Plaintiff pro bono during the upcoming trial and
20   during the course of any and all further proceedings held before this Court in this case.
21   II.   Conclusion and Order
22         Accordingly, the Court hereby APPOINTS Alex Coolman, Esq., SBN 250911, of
23   the Law Office of Alex Coolman, 3268 Governor Drive #390, San Diego, California,
24   92122-2902, as Pro Bono Counsel for Plaintiff.
25         Pursuant to S.D. Cal. CivLR 83.3.f.2, Pro Bono Counsel shall file, within fourteen
26   (14) days of this Order, if possible and in light of Plaintiff’s incarceration, a formal
27   written Notice of Substitution of Attorney signed by both Plaintiff and his newly
28   appointed counsel. Such Notice will be considered approved by the Court upon its filing,
                                                    2
                                                                                3:17-cv-00882-CAB-BLM
 1   and Pro Bono Counsel will thereafter be considered attorney of record for Plaintiff for all
 2   purposes during further proceedings before this Court, in this matter only, and at the
 3   Court’s specific request. See S.D. Cal. CivLR 83.3.f.1, 2.1
 4         The Court further DIRECTS the Clerk of the Court to serve Mr. Coolman with a
 5   copy of this Order at the address listed above upon filing. See S.D. Cal. CivLR 77.3.
 6         IT IS SO ORDERED.
 7   Dated: August 13, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23   1
      Plaintiff is cautioned that the Court’s Pro Bono Panel is a precious and limited resource.
     The fact that the Court has found this case suitable for appointment at this stage of the
24   proceedings, and has been able to locate an available volunteer attorney does not entitle
25   him to the appointment of counsel in this or any other case. Nor does it permit Plaintiff an
     attorney of his choosing, or guarantee him any additional Pro Bono Panel referral or
26   appointment. See Hedges v. Resolution Trust Corp (In re Hedges), 32 F.3d 1360, 1363 (9th
27   Cir. 1994) (“[T]here is no absolute right to counsel in civil proceedings.”) (citation
     omitted); United States ex rel Gardner v. Madden, 352 F.2d 792, 793 (9th Cir. 1965)
28   (noting that the appointment of counsel in a civil case “is a privilege and not a right.”).
                                                  3
                                                                             3:17-cv-00882-CAB-BLM
